Defendant in error was a passenger on a street car of plaintiff in error. The car on which defendant in error was riding collided with a second car and threw defendant in error to the floor as a result of which she was bruised and received other minor injuries. As plaintiff *Page 73 
below she brought this action and secured a judgment in the sum of $2,000. To that judgment defendant took writ of error.
It is contended here that plaintiff did not sustain the burden of proving by a preponderance of the evidence that the street cars were negligently operated, that the damages awarded were excessive, and that the trial court committed error in refusing to strike the testimony of certain expert witnesses.
We have examined the record and do not think the evidence which plaintiff sought to strike was harmful. There was some evidence to support negligence and damages but on the whole showing made the personal injuries received were of minor character for which the damages awarded were excessive. If the plaintiff will enter a remittitur in the sum of $1,500.00 the judgment will be permitted to stand for the balance, otherwise the cause is reversed for a new trial.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.